Name: Commission Regulation (EC) No 2119/94 of 29 August 1994 on the opening of a standing invitation to tender for the resale on the internal market of 248 387 tonnes of cereals held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 8 . 94 Official Journal of the European Communities No L 224/9 COMMISSION REGULATION (EC) No 2119/94 of 29 August 1994 on the opening of a standing invitation to tender for the resale on the internal market of 248 387 tonnes of cereals held by the Danish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions governing the offer for sale of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender should be opened for the resale on the internal market of 248 387 tonnes of cereals held by the Danish intervention agency ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,  100 000 tonnes of bread-making wheat  53 559 tonnes of common wheat fodder  50 000 tonnes of fodder rye  44 828 tonnes of barley held by it. Article 2 1 . The deadline for the submission of tenders for the first partial invitation to tender shall be 8 September 1994. 2 . The deadline for the submission of tenders for the final partial invitation to tender shall be 15 December 1994. 3 . The tenders shall be deposited with the Danish inter ­ vention agency : EF-Direktoratet, Nyropsgade 26, DK-1602 Kjzfbenhavn V, (Tel : 33 92 70 00 , telefax : 33 92 69 48 , telex : 15 137). Article 3 The Danish intervention agency shall notify the Commis ­ sion, by no later than the Tuesday of the week following the expiry of the deadline for the submission of tenders, of the quantity and the average prices of the different lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency shall , pursuant to the terms specified in Regulation (EEC) No 2131 /93 , initiate a standing invitation to tender for the resale on the internal market of : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1994. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76 . 4 OJ No L 21 , 26. 1 . 1994, p. 1 .